Matter of De Oliveira v De Oliveira (2017 NY Slip Op 05223)





Matter of De Oliveira v De Oliveira


2017 NY Slip Op 05223


Decided on June 28, 2017


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on June 28, 2017
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

JOHN M. LEVENTHAL, J.P.
L. PRISCILLA HALL
SANDRA L. SGROI
COLLEEN D. DUFFY, JJ.


2015-09101
 (Docket Nos. V-32575-14, V-32576-14, V-32577-14)

[*1]In the Matter of David De Oliveira, appellant,
vJodi De Oliveira, respondent.


Rhea G. Friedman, New York, NY, for appellant.
Janis A. Parazzelli, Floral Park, NY, for respondent.
Seymour W. James, Jr., New York, NY (Tamara A. Steckler and Sara Reisberg of counsel), attorney for the children.

DECISION & ORDER
Appeal by the father from an order of the Family Court, Kings County (Emily M. Martinez, Ct. Atty. Ref.), dated September 18, 2015. The order, insofar as appealed from, dismissed with prejudice the father's petition for visitation with the parties' daughters.
ORDERED that the appeal is dismissed as academic, without costs or disbursements.
The father's appeal from the order denying his petition for visitation with the parties' daughters must be dismissed as academic, since their daughters are now more than 18 years of age (see Matter of Julian B. v Williams, 97 AD3d 670, 670-671; Matter of Bartley v Pringle, 90 AD3d 653).
LEVENTHAL, J.P., HALL, SGROI and DUFFY, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court